Title: Memorandum Books, 1812
From: Jefferson, Thomas
To: 


          1812.
          
            
              Jan.
               3. 
              
              Borrowed of D. Higginbotham 20.D.
            
            
              Jan.
               4. 
              
              Gave in charity 1.D.
            
            
              
              Drew on Gibson & Jefferson for 60.D. in favor of Joel Shifflet on the order of James Salmons.
            
            
              
               6. 
              
              Charity 1.D.
            
            
              
              Gave my note to Clifton Rhodes for 71.32 D. for 6. beeves bought, payable Aug. 9. ensuing.
            
            
              
              Gave my note to Charles Vest by order of Thos. Hunton for a mule bought of him for 55.D. payable May 1.
            
            
            
              
               11. 
              
              Accepted James Salmon’s ord. in favor of Johnson Rowe for £20. for hauling stone for the warehouse paiable in all March. pd. below Mar. 2.
            
            
              
               12. 
              
              Hhd. exp. 2.25.
            
            
              
              Accepted James Salmon’s ord. in favr. Martin Dawson for 14.21 & int. from Aug. 1. say to Mar. 15. = .53.
            
            
              
              Also his ord. in favr. Thos. Cradock assd. to M. Dawson 15.D.
            
            
              
               14. 
              
              Houshd. exp. 1.25.
            
            
              
               17. 
              
              Houshd. exp. 2.D.
            
            
              
               19. 
              
              Houshd. exp. 1.D. 26. Do. 1.D.
            
            
              
               30. 
              
              Borrowed of D. Higginbotham 30.D.
            
            
              
              Pd. Samuel Grosse jailer of Bath county for TMRandolph 30.D. for taking up & bringing Isaac home, on account.
            
            
              
              Assumed to Mr. McKinney for James Salmons 9.77.
            
            
              Feb.
               2. 
              
              Hhd. exp. 3.D.
            
            
              
               3. 
              
              Accepted Salmons’s assnmt. of his balance to Mr. Garth deducting the assumpsit to McKenny, to wit 100.D.
            
            
              
              Hhd. exp. 1.D. 10. Hhd. exp. 1.D.
            
            
              
               14. 
              
              Recd. of TMRandolph the 30.D. ante Jan. 30.
            
            
              
               15. 
              
              Hhd. exp. 1.D. 18. Do. 1.
            
            
              
               19. 
              
              Paid for weaving 3.D. pd. Mr. Sea, messenger from L. Minor 3.D.
            
            
              
               20. 
              
              Drew on Gibson & Jefferson for 50.D. in favr. D. Higginbotham to replace the 20.D. ante Jan. 3. & 30.D. Jan. 30.
            
            
              
               24. 
              
              Hhd. exp. 1.D.
            
            
              
               28. 
              
              Sent Mrs. Boyd for Mrs. Marks’s bill .50.
            
            
              
               29. 
              
              Drew order on Saml. J. Harrison in favr. of Robertson of Lynchburg for 600.D. to be credited to my store acct.
            
            
            
              
              Recd. by post from Gibson & Jeff. 100.D.
            
            
              Mar.
               2. 
              
              Gave Mr. Bacon to pay  Kerr for 10. Bar. corn 30.D.
            
            
              
              Also to pay  Bishop for leather 15.D.
            
            
              
              Settled with Eli Alexandr. for the rent of 1811. as follows
            
            
              
              
                
  
    Dr.  
    for rent
     
     320.D.
  
  
    Cr.
    by 22. sheep
     44
    
  
  
    
    by my assumpsit for Salmons to Rowe, ante Jan. 11.  assigned to E. Alexander 
     66⅔
    
  
  
    
    by cash now recd. of Alexander
    209⅓ 
    
  
  
    
    
    320.
    
  

              
            
            
              
               3. 
              
              Hhd. exp. 1.D.
            
            
              
               4. 
              
              Paid  Leitch on account 100.D.
            
            
              
               7. 
              
              Pd. for weaving 1.75.
            
            
              
               10. 
              
              Pd. Isham Chisolm on account 20.D.
            
            
              
              Hhd. exp. 1.D.
            
            
              Mar.
               13. 
              
              Pd. for weaving 2.50.
            
            
              
               15. 
              
              Inclosed to Mr. Gibson John Harvie’s bond for 176.90 now due which is to be taken up by Dr. Brokenbrough.
            
            
              
                Desired Mr. Gibson to remit for me as follows D    to  John Low bookseller of N. Y. Encyclopedia   75.    Nathaniel Hooe. in full to Jan. 1. 12. 131.50    John Barnes 200.      406.50 The remittance to John Barnes is for the following persons for Richard Barry in full70.52Henry Foxall for a stove 55.465Joseph Millegan. acct. books & binding65.125R. C. Weightman for a book, suppose8.89200.  
            
            
            
              
              Gave D. Higginbotham an order on Gibson & Jeff. for 82.15
            
            
              
                 to wit.  acceptance for James Salmons. ante Oct. 7. 30.82    a cow bot. by E. Bacon 13.33    a cow bot. of  Turner by E. Bacon 13.    my assumpsit for J. Salmons to Turner. Oct. 7.  25.     82.15   
            
            
              
               16. 
              
              Hhd. exp. 1.D. 17. Pd. for knitting 2.125.
            
            
              
               17. 
              
              Sent Capt. W. D. Meriwether for malt 2.D. 
            
            
              
              Pd. Giovanini for work in vineyard 1.D.
            
            
              
               21. 
              
              Hhd. exp. 1.D. a waggoner for bringing seeds 1.D.
            
            
              
               23. 
              
              Pd. for hhd. exp. 2.D. Do. 1.D.
            
            
              
               25. 
              
              Sent Capt. Meriwether for 2. more bush. of malt 2.D.
            
            
              
               27. 
              
              Charity 1.D.
            
            
              
               28. 
              
              Pd. James Starke on account 50.D.
            
            
              
               29. 
              
              Desired Gibson & Jefferson to remit
            
            
              
                 to  Benjamin Jones of Philadelphia 200.D. on acct.    Ezra Sarjeant of N. York 130.D. for printing.    
            
            
              
              Pd. Rezin Wheat for a cow 13.D.
            
            
              
               30. 
              
              Gave annual gratuity to Johnny Hemings 20.D. See ante Apr. 11.
            
            
              Apr.
               5. 
              
              Pd. Isham Chisolm 5.D. which was 4.88 over the balance I owed him for his 1st. trip in quest of Jame Hubard. 
            
            
              
              Pd. Edmd. Bacon on account 5.D.
            
            
              
               6. 
              
              Pd. Isham Chisolm in advance on his 2d. trip 20.D.
            
            
              
              Pd. Charles Massey for cyder at 10½d pr. gallon 9.67.
            
            
              
              Settled with Wm. McGehee for his services as overseer during 1811. balance due him £66–3–4 = 220.56 D. for which I gave him an order on Gibson & Jefferson.
            
            
              
               7. 
              
              Hhd. exp. 1.D.
            
            
            
              
               12. 
              
              Drew on Gibson & Jefferson in favor of
            
            
              
                 George Hay 100.D. } fees in the suit of E. Livingston.    William Wirt 100.D.    Littleton W. Tazewell   100.D.   
            
            
              Apr.
               13. 
              
              Hhd. exp. 1.D.
            
            
              
               15. 
              
              Pd. Daniel Farley for hops 1.33.
            
            
              
               19. 
              
              Recd. from Gibson & Jefferson 200.D.
            
            
              
               20. 
              
              Gave James 5.D. to procure carp at Ashlin’s for the pond. 
            
            
              
              Hhd. exp. 1.D.
            
            
              
               21. 
              
              On settlemt. with Wm. Johnson for rent & carriage of produce, the balance due him is 79.83 D. for which drew on Gibson & Jefferson.
            
            
              
               26. 
              
              Hhd. exp. 1.D.—gave James a 2d. time to buy live carp for the pond 5.D.
            
            
              May
               1. 
              
              Put into Mr. Bacon’s hands 135.D. to pay the followg. debts
            
            
              
                 D     Nimrod Branham, a store acct. £3–6–6 = 11.09   Dr. Frank Carr, medical acct. 34.   Dr. Everett do. 16.67 Gillam for oats25.27Gooch do.30.Isham Chisolm balce. on acct. of Jame Hubbard  14.78Mrs. Price. 4. geese1.67overplus on acct.1.52135.  
            
            
              
              Hhd. exp. 1.D.
            
            
              Apr.
               30. 
              
              Desired Gibson & Jefferson to remit to John Barnes
            
            
              
                 for Genl. Kosciuzko. interest 360.D.   for E. I. Dupont for powder   50    410.D.   
            
            
              May
               4. 
              
              Hhd. exp. 5.D.
            
            
            
              
               8. 
              
              Warren. vales 1.50 ferrge. 1.
            
            
              
              Prior’s vales .25.
            
            
              
              Flood’s. pd. for burnet from Wm. Duval 7.75 dinner &c. 1.375 vales .125.
            
            
              
               13. 
              
              Lynchbg. oats &c. .75 Burwell gratuity 10.D.
            
            
              
               16. 
              
              Lost a 5. Dollar bill.
            
            
              
               18. 
              
              Settled with Saml. J. Harrison as follows
            
            
              
                 22. hhds. tobo. weighing  31,321   1. do. supposed 1,220    32,541  D   Roberts 121  1549½  @ 7.D. =  108.46½    30,991½   Griffin 112  2582½  180.77½   Th:J. 28,409  1988.63       2277.87   
            
            
              
               DMr. Harrison owes on his 3d. bond1333.33Amount of crop as above1988.63 3321.96 Cr.  By ord. favr. Brown & Robertson ante. Feb. 29. 600     By ord. now given me on Gibson & Jefferson 2000.    By another do. on do. for 306.58    By cash now paid me 400.    By warehouse expences & land tax to sher. of Campbell  15.38  3321.96  
            
            
              
               19. 
              
              Settled with W. & R. Mitchell my wheat accounts for 1810. & 1811. and there remained due to me 9.D. which are now recieved. Note B. Griffin’s Roberts’s part of the wheat of 1811. to wit 800.3321 bush. = 38b–8 ℔ which at 4/6 comes to 28.61. B. Griffin’s 112 of remainder is 63⅓ bush. = 47.80 D. of which he recd. 30.D. from Mitchell. My part was 699. bushels which @ 4/6 as arbitrated = 524.25.
            
            
              
                
              
              
            
            
              May
              19.
              
                Left with Mr. Goodman 110.D. to be paid as followsD  to reimburse monies advanced by him on acct.45.33for John Tase acct. for tanning certifd. by Griffin22.04for  Roberts, his share of wheat of 1811. as before28.61for Wm. P. Martin surveyor4. 99.98 also for 100. ℔ more of hemp          6.    for  50. ℔ cotton   8. 33 114.31  
            
            
            
              
               20. 
              
              Poplar Forest debts & vales 3.50.
            
            
              
              Hunter’s lodging &c. ante May 8. & feeding 2.D.
            
            
              
              
              
                Flood’s  recd. from Geo. Gilmer 50. his subscription to Maclure to be remd. to Jas. Hamilton.    dinner lodgg. breakft. 2.67.   
            
            
              
              21.
              
            
            
              
              Prior’s vales .25.
            
            
              
              Warren. ferrge. 2.D. Hunter repairg. clocks 15.D.
            
            
              
               22. 
              
              Monticello. cash in hand 344.875.
            
            
              
               23. 
              
              Furnished Mrs. Marks 15.D.
            
            
              
              Pd. Saml. & James Leitch (thro’ E. Bacon) 100.D.
            
            
              
               24. 
              
              Inclosed by post to Dr. Thornton for Barrett’s spinning machine 50.D.
            
            
            
              
              Hhd. exp. 2.625—gave Phil cleaning sewer .25 Ned do. 1.
            
            
              
               25. 
              
              Hhd. exp. 1.D.
            
            
              
               26. 
              
              Assumed to Joseph Barnet for James Salmons 28.D.
            
            
              
              Recd. back from James 2.50 of the 5.D. ante Apr. 26.
            
            
              
               28. 
              
              Hhd. exp. 1.D.
            
            
              
               29. 
              
              Pd.  Sea for bringing a horse from Louisa 2.D.
            
            
              
              Hhd. exp. .50.
            
            
              
              Inclosed to Mr. Gibson S. J. Harrison’s order for 2000.D. to be applied to the credit of my note at the bank of Richmd. Also his further order for 306.58 to the credit of my acct. with G. & J. Countermandd. by lre. of June 17. 
            
            
              
              Assumed to D. Higginbotham James Salmon’s ord. on me for 15.06.
            
            
              June
               1. 
              
              Drew ord. on Gibson & Jefferson in favr. Martin Dawson for 176.92 in full of his account.
            
            
              
              Drew order on Gibson & Jefferson in favr. of Jesse Winston Garth for the followg.
            
            
              
                 James Salmon’s order ante Feb. 3.   100.   assumpsit ante Oct. 6. for John Perry. principal  694. interest from Oct. 1. 8 months27.76do. for 7. days sight.81722.57822.57  
            
            
              
              Delivd. E. Bacon for Jos. Barnet on acct. of Salmons, 
            
            
              
                ante May 26.28.D. also to pay for oats bought of Wm. Hogg  12.D.    40.  
            
            
              
              Hhd. exp. 1.D.
            
            
              
               3. 
              
              Recd. from J. B. Magruder 50.D. to be pd. to James Hamilton of N. C. for  Maclure.
            
            
              
               4. 
              
              Paid Charles Vest for a mule 55.D. ante Jan. 6.
            
            
              
               7. 
              
              Hhd. exp. 1.D.
            
            
              
               8. 
              
              Pd. Mr. Wingfield officiating at the burial of Wm. Moreton Harrison 10.D.
            
            
              
              Hhd. exp. 1.D.
            
            
              June
               14. 
              
              Houshd. exp. 2.D. gave Nace as ante May 24 .25.
            
            
              
              William Johnson has purchased for me Anderson Rowe’s storehouse on the river near Milton, which he had purchased from Bennet Henderson. I am to pay 35.D.
            
            
            
              
               15. 
              
              Hhd. exp. 1.D.
            
            
              
               17. 
              
              Desired Gibson & Jefferson to remit to
            
            
              
                 Benjamin Jones Philada.  200.D.  for iron now ordered   Ezra Sargeant balance of 21.50 for printing    221.50   & to place in the bank 150. to the order of James    
            
            
              
               Hamilton of Williamsboro’ N. Carolina. These 150.D. are to pay to him the subscriptions of George Gilmer 50 D. pd. me ante May 20. Magruder’s 50.D. ante June 3. and my own subscription of 50.D.
            
            
              
              The 200.D. remitted to Jones, besides the iron & tin now written for are to pay
            
            
              
               Thos. Hope arrearages & a year advance of Price current. 
            
            
              
               Benj. & Thos. Kite 1.D. for a book. 
            
            
              
               N. Dufief 2.50 for a book. 
            
            
              
               18. 
              
              Purchased of Craven Peyton 20. lots in Milton, being all he holds there under the Hendersons, except the improved one in which Conrad & Henderson’s store was. The consideration 150.D. to be credited in his acct. 
            
            
              
               20. 
              
              Hhd. exp. 3.5 Davy exp. to Washington for sping. machine 5.D.
            
            
              
               22. 
              
              Hhd. exp. 1.25 Do. 1.
            
            
              
               26. 
              
              Renewed my note at the bank of Richmond for 3000. payable in 63. days from July 14.
            
            
              
              Gave my promisory notes to Burgess Griffin or order as
            
            
              
                 follows for the paiment of  700.D. in all December next.    500.D. July 1. 1813.    500.D. July 1. 1814. See post Sep. 11.   
            
            
              
              These paiments to be made at the Counting house of Gibson & Jefferson. These notes are to be assigned to George Chamberlayne of Norfolk, ship carpenter.
            
            
              
               30. 
              
              Hhd. exp. 1.D.
            
            
              July
               1. 
              
              Pd. Cradock for bringing up 7. barrels of fish 7.D.
            
            
              
               2. 
              
              Remitted to David Gelston of N. York 5.D. for charges on Spinning machine & to pay E. Herrick 3.D. of charges.
            
            
            
              
              Repd. TMRandolph for a land warrt. 100. as. 2.75.
            
            
              
              Recd. from Gibson & Jefferson 175.D.
            
            
              
              6.
              
                 D    Pd. Mr. Bacon for T. Jefferson 86 Bar.–3⅛ bush. corn  173.20   Pd. Mr. Bacon on his own account 75.     248.20   
            
            
              
              Ned, Philip, Nace cleansing sewers 1.D.
            
            
              
               8. 
              
              Hhd. exp. 1.D. 10. Desired Gibson to remit 20.D. to bk. Fredsbg. for Mary Dangerfield for Edmund.
            
            
              
               11. 
              
              On settlement with James Salmon of all accounts whatsoever I owe him £30–2–3 which I am to pay to D. Higginbotham.
            
            
              
               12. 
              
              Hhd. exp. 1.D. 14. Hhd. exp. 1.D.
            
            
              
               15. 
              
              Hhd. exp. 1.50. 17. Do. 2.D.
            
            
              
               20. 
              
              Hhd. exp. 1.D.
            
            
              
               23. 
              
              Recd. from Gibson & Jefferson 50.D.
            
            
              
               27. 
              
              Pd. Starke on account 3.D. Note he recd. but 600. ℔ pork last winter.
            
            
              
              Hhd. exp. 1.D.
            
            
              
               30. 
              
              Horseler at Milton .25. 31. Pd. at Watson’s for yesterday’s dinner .75.
            
            
              
               31. 
              
              Pd. Wm. F. Gordon fee in the case of Michie’s forcible entry 20.D. 
            
            
              Aug.
               3. 
              
              Drew order on Gibson & Jefferson in favor of Martin Dawson for 72.91 of which 66.37 is for corn @ 20/ 3.33 for Cradock water carriage & 3.21 for merchandize.
            
            
              
              Charity 2.D. 4. Hhd. exp. 1.D.
            
            
              
               5. 
              
              Drew ord. on Gibson & Jefferson in favor Clifton Rodes for 71.32 for cows bought last year.
            
            
              
               6. 
              
              Hhd. exp. 2.75. 10. Hhd. exp. 1.
            
            
              
               12. 
              
              Hhd. exp. 1.D.
            
            
            
              
              14.
              
              
              
  
    
    D 
    c
    
  
  
    Drew on Gibson & Jefferson for 
    33.
    43
     in favr. James & Wm. Cochran, for groceries
  
  
     & 6. pr. cotton cards.
  

              
            
            
              
               17. 
              
              Hhd. exp. 1.D.
            
            
              
               18. 
              
              Recd. of Mr. Watson of Louisa 50.D. to be remitted to James Hamilton of N. Carolina on acct. of William Mclure.
            
            
              
               24. 
              
              Hhd. exp. 1.D.
            
            
              
               26. 
              
              Lent Mr. Mclure for his journey to N. Carolina 15.D.
            
            
              
               28. 
              
              Hhd. exp. .75. 29. Ned &c. cleaning sewer 1.D.
            
            
              
               30. 
              
              Hhd. exp. 6.D.
            
            
              
               31. 
              
              Warren. vales 1.50. ferrge. .50—H. Flood’s dinner 1.65.
            
            
              Sep.
               1. 
              
              Hunter’s lodgg. 1.80.
            
            
              
               7. 
              
              Agreed with NimRod Darnell for another year. I am to give him 200.D. for the current year, & 200.D. for the next year.
            
            
              
               10. 
              
              Drew on Gibson & Jefferson for 83.60 in favr. of Sheriff of Bedford for my taxes.
            
            
              
               11. 
              
              Note that of my notes ante June 26. to Burgess Griffin he has used the first only for 700.D. He now returns me the two for 500.D. each which I cancel: & on a final settlement of all accounts I owe him 1216.13 for which
            
            
              
                    D    I now him   one note  for  500.  paiable  1813.  June  20.  & int. from Dec. 26. 12 &    one for 716.13  1814. July  1. & int. from Dec. 26. 12.    
            
            
              
               13. 
              
              Debts & vales at Pop. For. 5.D. Hunter’s feedg. .50.
            
            
              
               14. 
              
              H. Flood’s dinr. lodgg. 2.75 lent my brother Mrs. Pryor’s vales .25 Warren ferrge. .50.
            
            
              
               15. 
              
              Enniscorthy. vales 1.50.
            
            
              
               17. 
              
              Hhd. exp. 3.10. 19. Do. .50.
            
            
              
               22. 
              
              Hhd. exp. 1. 22. Do. 7.D.
            
            
              
               26. 
              
              Gave James Starke ord. on D. Higginbotham for 40. ℔ bacon. Note I omitted to set down an order I gave him on do. for 60. ℔ bacon @ 1/ and a barrel of fish 9.D.
            
            
              
               27. 
              
              Hhd. exp. 1.5. 28. Do. 1.
            
            
              Oct.
               2. 
              
              Hhd. exp. 2.D. 4. Do. 3.D.
            
            
              
               5. 
              
              Recd. thro’ E. Bacon from J. Winston Garth Sher. Alb. 100.D. to be repd. by draught on Gibson & Jefferson. My taxes in St. Anne’s this year are 94.35 and W. Johnson draws on me for 35.D. for Rowe’s warehouse purchasd. for me.
            
            
            
              
              E. Bacon out of the 100.D. paid 16.D. to James Kerr for 4. barrels of corn.
            
            
              
               7. 
              
              Hhd. exp. 3.D.—Do. 1.
            
            
              
               10. 
              
              Do. 1.
            
            
              
               13. 
              
              Drew on Gibson & Jefferson in favr. Eli Alexander for 53.67 for sawing done at Colo. Monroe’s saw mill.
            
            
              
              Sent Mrs. Molly Lewis by Th:J. Randolph 42.83 D. for sundries furnished & 2. y. int. on my note of Oct. 8. 1811.
            
            
              
              Drew on Gibson & Jefferson for 100.D. in favr. Saml. & Jas. Leitch.
            
            
              
              Hhd. exp. 1.D.
            
            
              Oct.
               18. 
              
              Hhd. exp. 1.56.
            
            
              
              19.
              
                My taxes in St. Anne’s 94.35  cash borrowed from Winston Garth ante Oct. 5. 100    gave him ord. on Gibson & Jefferson for amount  194.35   
            
            
              
              Gave him also a separate order on do. for 35.D. the price of a lumber house on my lands at Milton heretofore held by Anderson Rowe, accdg. to his agreemt. with Wm. Johnson.
            
            
              
              Hhd. exp. 1.D.
            
            
              
               21. 
              
              Pd. John Wilson, sheriff of Rockbridge 2.D. being 3 years taxes for my lands at the Natural bridge, to wit for the years 1811. 1812. & the next year 1813. He says he recieved them up to 1810. inclusive from Mr. Caruthers.
            
            
              
              Pd. James Starke on account 10.D.
            
            
              
               24. 
              
              Recd. of G. Divers 50.D. his sbscrptn. to Mclure to be deposited in the bk. of Richmd. for James Hamilton.
            
            
              
               27. 
              
              Hhd. exp. 1.D.
            
            
              
               30. 
              
              Recd. from Gibson & Jefferson 300.D. by post.
            
            
              
               31. 
              
              Promised Wm. Mclure to credit Jas. & Wm. Cochran the 22.D. they owe for firewood, and to place it to his debit.
            
            
              Nov.
              1.
              
                Pd. E. Bacon for  Curtis Johnson for oats 43.83     Charles Lively for do.    7.58   John Watson 7. B. corn28.51.41    1 year’s firewood 20.8.      59.41   
            
            
              
              Drew ord. on Gibson & Jefferson for 35.33 D. in favor of John Rogers for 10.B. 3 b. corn @ 20/.
            
            
              
               2. 
              
              Settled with James Starke and paid him the balance due to him 216.17 D.
            
            
              
               3. 
              
              Drew order on Gibson & Jefferson for 28.D. in favor of John Watson for 7. bar. corn.
            
            
              
              Gave my note to Isaiah Stout for 50.D. for a horse.
            
            
            
              
              Ned for cleansing sewers 1.D. Hhd. exp. 1.D.
            
            
              
               5. 
              
              On settlement of all accts. to this day with Craven
            
            
              Nov.
              5.
              
                 Peyton they stand thus.  Debits Principal  1415.10      Interest 469.88 1884.98    Credits  Principal 1318.11    Interest  401.57 1719.68 balance due me165.30Cr. by Smith’s excha. on Hollins say Gibs. & Jeff.988.03balance due Craven Peyton822.73To my ord. of Nov. 12. on Gibson & Jeff.500. balance remaining due to C. Peyton322.73  
            
            
              
              Bought of Craven Peyton 100. Bar. corn to be delivered Nov. 25. at 2.D. paiable Apr. 30.
            
            
              
               8. 
              
              Drew on Gibson & Jefferson in favr. Richard Chandler 55 D. for a horse.
            
            
              
              Drew on do. in favr. David Lawrence for 47.50 D. for a horse.
            
            
              
              Purchased also a mule from the same Richd. Chandler for 60.D. paiable 6 months hence. Gave my note.
            
            
              Nov.
               8. 
              
              Gave TMR’s Isaac on finishg. the chimney of the Factory 1.D.
            
            
              
              Hhd. exp. 1.D.
            
            
              
               9. 
              
              Took back my draught of yesterday in favr. of Richd. Chandler and paid E. Bacon for him 55.D. cash.
            
            
              
               10. 
              
              Pd. for knitting stockings 2.D.
            
            
              
               11. 
              
              Set out for Pop. For.
            
            
              
               12. 
              
              Warren vales 1.D. ferrge. 1.D. Gibson’s brkft. 1.D.
            
            
              
               13. 
              
              Flood’s dinr. lodgg. &c. 2.25 Hunter’s brkft. 1.25.
            
            
              
               17. 
              
              Pop. For. pd. Kate for 6. turkies 3.D.
            
            
              
               19. 
              
              Pd. Chas. Johnston for 5. bush. plaister Paris 6.75.
            
            
              
               23. 
              
              Pd. for coffee pot & patie pans 1.D.
            
            
              Dec.
               12. 
              
              Gave Burwell 10.D.
            
            
              
               15. 
              
              Pd. debts & vales at Pop. For. 3.75.
            
            
              
               16. 
              
              Flood’s. dinner lodgg. &c. 2.75 Gibson’s oats .25.
            
            
              
              
              
                Warren.  ferrge. .75.    vales 1.5 arrivd. at Monto.    
            
            
            
              
              17.
              
            
            
              
               18. 
              
              Small exp. 1.D. do. .25.
            
            
              
               21. 
              
              Isaac for a truss for Abram. 1.D. hhd. exp. 2.125.
            
            
              
               24. 
              
              Hhd. exp. 1.D.
            
            
              
               26. 
              
              Borrowed of D. Higginbotham 10.D.
            
            
              
               30. 
              
              Hhd. exp. 1.D.
            
            
              
              Assumed to Messrs. Cochrans for Wm. Mclure 33.D. which pays for their firewood to May. 1. ensuing.
            
          
        